          Case 1:19-cv-01773-ER Document 20 Filed 04/23/20 Page 1 of 1




Ramos, D.J.:

                                                                 -captioned action for mediation

to the Court-annexed Mediation Program, Doc. 19, and the fact that the first mediation

conference is currently scheduled for May 4, 2020, the Case Management Conference set for

April 24, 2020 at 3:30 p.m. is hereby adjourned. The parties are directed to report back to this

Court within 48 hours upon completion of mediation.

It is SO ORDERED.

Dated:    April 23, 2020
          New York, New York
                                                             _______________________
                                                              Edgardo Ramos, U.S.D.J.
